Proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondent from enforcing an order of the Supreme Court, Westchester County, dated July 17, 1978, which granted the application of the District Attorney of Westchester County to permit a physician to extract hairs, including roots, from the petitioner’s head. Proceeding remitted to the Supreme Court, Westchester County, for further proceedings consistent herewith and determination of the proceeding held in abeyance in the interim. A hearing should be held probing the necessity of a surgical procedure to remove the petitioner’s hair roots, the degree of the invasion into the petitioner’s body, the degree of harm the petitioner may be exposed to and the conclusiveness and probative value of the evidence sought. (See People v Smith, 80 Mise 2d 210, and the cases cited therein. See, also, People v Macedonio, 42 NY2d 944.) Hopkins, J. P., Martuscello, Latham and Damiani, JJ., concur.